36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William FERGUSON, Plaintiff, Appellant,v.PLUMBERS & PIPEFITTERS LOCAL UNION # 4 ET AL., Defendants, Appellees.
No. 93-2382
United States Court of Appeals,First Circuit.
August 30, 1994

Before Torruella, Chief Judge, Selya and Cyr, Circuit Judges.
Per Curiam.


1
Pro se plaintiff William Ferguson appeals a district court judgment that dismissed his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  We have thoroughly reviewed the record and Ferguson's brief on appeal.  We agree that this case is wholly frivolous and affirm the judgment for the reasons stated in the district court's memorandum and order.  See Local Rule 27.1.